Citation Nr: 0010966	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the claimant's discharge was under other than 
honorable conditions so as to preclude entitlement to 
Department of Veterans Affairs (VA) benefits, other than 
health care benefits under Chapter XVII of Title 38 of the 
United States Code.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The appellant had active service from May 1978 to January 
1979, but was listed as absent without leave (AWOL) from May 
15 to October 13, 1978, totaling 152 lost days of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

A former member of the Board remanded this case in June 1996 
for further development.  After completing the requested 
development, the RO continued its denial of the issue on 
appeal in a November 1999 decision.  The case has returned 
for appellate review.

In this regard, the Board notified the appellant in February 
2000 that he was entitled to another hearing before another 
member of the Board, given that the one who presided over the 
June 1996 hearing has retired.  Furthermore, the Board 
informed him in the correspondence that he had 30 days to 
respond.  Given that the 30 days has expired with no response 
from the appellant, the Board will proceed to address the 
issue on appeal.  


FINDINGS OF FACT

1.  The appellant was discharged under other than honorable 
conditions after being absent without leave from May 15 to 
October 14, 1978, totaling 152 lost days.

2.  The appellant's length and character of service cannot be 
characterized as honest, faithful, and meritorious and a 
benefit to the nation, and there is no evidence that the 
appellant was insane during his period of active service.




CONCLUSION OF LAW

The appellant was discharged from active service in January 
1979 because of willful and persistent misconduct in the form 
of continued absence without leave. 38 U.S.C.A. §§ 101, 5303 
(West 1991); 38 C.F.R. § 3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In September 1976, the appellant joined the National Guard by 
signing a contract for six years of service.  By signing, he 
acknowledged that it was fully explained to him, as noted in 
paragraph 54 of the contract.

In November 1977, the Illinois National Guard issued a Letter 
of Instruction to the appellant.  In the letter, the Illinois 
National Guard informed the appellant that he was absent for 
the scheduled Unit Training Assembly (UTA) earlier in 
November 1977.  The Illinois National Guard reminded him that 
the provisions of paragraph 5, Army Regulation (AR) 135-91, 
required him to attend all scheduled unit training assemblies 
and annual training periods in a satisfactory manner.  The 
Illinois National Guard further advised him that, unless the 
named absences were excused, he had accrued four unexcused 
absences within a one-year period, and that five unexcused 
absences would subject him to being ordered to active duty 
with the U.S. Army.  The letter concluded by notifying him of 
the next scheduled training assembly in December 1977.  The 
appellant acknowledged receipt of the letter on a United 
States Postal Service Return Receipt form, signed and dated 
by him on November 17, 1977.

According to a January 1978 statement by a captain in the 
Illinois National Guard, the appellant failed to appear for 
the December scheduled training assembly.  As a result, the 
captain indicated that a Letter of Instruction could not be 
delivered to the appellant at that time.  In addition, the 
appellant had not appeared at the Illinois National Guard's 
office as of January 1978.  The captain added that an 
investigation into the matter did not reveal a cogent reason 
for the appellant's fifth unexcused absence.

According to January 1978 orders, the Illinois National Guard 
reduced the appellant's grade from E-3 to E-2 due to 
misconduct under AR 135-91 with prejudice.  

Orders dated in late April 1978 directed the appellant to 
involuntary active duty effective May 14, 1978 pursuant to AR 
135-91.  Personnel records indicate that he was to report to 
Fort Sam Houston, Texas, however, he was listed as AWOL as of 
May 15, 1978.  A month later in June 1978, he was dropped 
from the roles as a deserter.

Apparently in October 1978, the police stopped the appellant 
for a motor vehicle violation.  At that time, they discovered 
that the appellant was listed as AWOL from service.  They 
apparently arrested him and turned him over to the military 
authorities.

Later in October 1978, the appellant requested a discharge 
from service.  According to an October 1978 affidavit, signed 
by the appellant, he acknowledged that he had been fully 
advised of the rights and advantages that might accrue by 
voluntarily remaining on active duty in the Army beyond the 
scheduled date of expiration of his term of service for the 
purpose of continuing medical care or hospitalization and, if 
eligible, subsequent separation or retirement for physical 
disability.  Furthermore, he was advised that if he elected 
to be discharged from active duty as scheduled, he would not, 
after such discharge or release from active duty, be eligible 
for separation or retirement for physical disability.  The 
affidavit concludes that he did not desire retention on 
active duty in the Army beyond the scheduled date of his 
expiration of his term of service.  He then signed the 
affidavit.

An October 1978 Request for Discharge for the Good of the 
Service reveals that the appellant was charged under Article 
86 of the Uniform Code of Military Justice (UCMJ) for being 
AWOL from May 15 to October 14, 1978.  In the signed request, 
the appellant acknowledged that he understood that, if his 
request for discharge was accepted, he may be discharged 
under other than honorable conditions and furnished an Under 
Other Than Honorable Discharge Certificate.  He acknowledged 
that he had been advised and that he understood the possible 
effects of an under other than honorable discharge and that, 
as a result, that he may be deprived of many or all Army 
benefits, and that he may be ineligible for many or all 
benefits administered by VA.

His service records also contain an undated, handwritten note 
signed by the appellant (apparently written around the same 
time as the documents discussed in the preceding two 
paragraphs), in which he essentially admitted that he could 
not adjust to the Army and he wanted out.

In December 1978, the appellant's request for Discharge for 
the Good of the Service was approved under other than 
honorable conditions.

His DD Form 214 indicates that he was discharged in January 
1979.

In September 1993, the appellant appeared before a hearing 
officer at the RO and, in summary, provided the following 
testimony.  He asked why he was not entitled to a VA home 
loan.  He recalled finishing basic training, but he did not 
know why he was later discharged.  He attributed the 
misunderstanding to being young at the time.  He recounted 
that he received a letter indicating that he had been 
honorably discharged, but he did not realize that the letter 
also ordered him to active duty.  Months later, when a police 
officer arrested him for being AWOL, he did not know that the 
National Guard had transferred him to the Army.  He recalled 
that he and his National Guard Sergeant did not get along.  
For example, on one occasion the Sergeant went haywire 
because the appellant was late for a drill.  Although he did 
not receive any other mail from the National Guard about 
being ordered to involuntary active duty, he did recall that 
the Post Office notified him that it had a letter for him to 
pick up.  By the time he went to get it, however, the Post 
Office had returned it to the sender.  After he was 
apprehended, the service authorities incarcerated him.  With 
respect to his October 1978 Request for Discharge, the 
appellant recalled that he was not aware of what he was 
signing.  He was afraid, and even though he could read, he 
could not comprehend well.  Moreover, he did not know at the 
time that the National Guard and the Army were related. 

In April 1996, the appellant testified before a member who 
has since retired from the Board.  In his testimony, the 
appellant essentially echoed his prior September 1993 
testimony at the RO.  He reiterated that he could not 
understand why he was ordered to active duty because the 
National Guard gave him an honorable discharge.  He 
essentially believed that his National Guard records would 
support his claim.

Analysis

The governing law defines a "veteran" as a person "who 
was discharged or released [from service] under 
conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2).  Accordingly, a person seeking eligibility for 
VA benefits must establish that he is a veteran and was 
discharged under conditions other than dishonorable.  Id.  
A veteran receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions under certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  
An other-than-honorable-conditions discharge based upon 
willful and persistent misconduct is considered to have 
been issued under dishonorable conditions.  See 38 C.F.R. 
§ 3.12(d)(4).  However, "[a] discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious."  Id.  

Thus, if a veteran's offense is determined not to have 
been minor, that is the end of the inquiry.  See Struck 
v. Brown, 9 Vet. App. 145, 152-53 (1996); Camarena v. 
Brown, 6 Vet. App. 565, 567-68 (1994).  In this regard, 
VA has broad discretion to define the character of 
service when benefits may be denied.  Camarena.  Where VA 
determines that a person's discharge from service was 
under dishonorable conditions, the payment of benefits, 
based on that period of service, is barred, unless it is 
found that the person was insane at the time of 
committing the offense causing such discharge.  See 38 
C.F.R. § 3.12(b). 

The record demonstrates that the appellant's AWOL offense 
(which was not 180 consecutive days or longer) occurred 
over 152 consecutive days.  After he was apprehended and 
returned to service authorities, the appellant requested 
a discharge from service.  The service records clearly 
show that he was aware of the ramifications of a 
discharge under other than honorable conditions when he 
submitted his request.

As a result, in January 1979 the Army discharged him 
under other than honorable conditions.

On the basis of the above analysis, the record reflects 
that the appellant's discharge from service was due to 
willful and persistent misconduct that was not a minor 
offense, and the evidence does not indicate that the 
appellant's service was otherwise honest, faithful and 
meritorious.  Neither is it shown that the appellant was 
insane during any of the absences without leave.  

In this regard, the United States Court of Appeals for 
Veterans Claims found that 32 days of absence without 
leave out of 176 days total service equaled severe 
misconduct and by analogy persistent misconduct.  Winter 
v. Principi, 4 Vet. App. 29 (1993).  Therefore, by 
application to this case, the Board finds that the 
appellant's misconduct was severe and, by analogy, 
persistent because he spent more than half of his active 
duty time in an AWOL status.  Accordingly, the 
appellant's discharge was under conditions other than 
honorable and he has not attained the status of veteran.  
38 C.F.R. § 3.12(d).

The appellant attempted to mitigate his misconduct by 
claiming that he did not understand that he was ordered 
to active service when he received his honorable 
discharge from the National Guard in April 1978.  The 
Board, however, finds this explanation incredible based 
on the evidence of record.  For example, his National 
Guard personnel records clearly show that he was issued a 
letter in April 1978 that he was ordered to report for 
involuntary active duty on May 14, 1978.  In fact, the 
appellant conceded in his testimony that he received a 
letter from the National Guard, but he asserted that he 
did not read all of it.  He only remembered that the 
letter indicated that he was honorably discharged from 
the National Guard.  The Board notes that, while the 
letter dated April 1978 does indicate that he was 
honorably discharged from the National Guard, on the same 
side of the page it also clearly states that he was 
ordered to report for active duty on May 14, 1978.  Thus, 
the Board finds that the evidence clearly shows that the 
National Guard notified him in April 1978 that he was to 
report for involuntary active duty on May 14, 1978.

The appellant further contends that he did not know that 
the National Guard and the Army were related.  The Board, 
likewise, does not find this credible for the following 
reasons.  First, in September 1976 the appellant signed a 
contract with the National Guard for six years of 
service.  Second, he acknowledged by signing the contract 
that all of the conditions were explained fully to him.  

Third, assuming the truth of the appellant's contentions 
that he did not read or comprehend the contract when he 
signed it, his National Guard personnel records clearly 
show that he acknowledged receipt of a November 1977 
Letter of Instruction from the National Guard.  The 
National Guard notified him in that correspondence that, 
if he had one more unexcused absence, it could order him 
to active duty.  His personnel records show that he 
subsequently had a fifth unexcused absence in December 
1977.  Thus, the record clearly shows that the appellant 
was on notice of a relationship between the National 
Guard and the active duty Army.  

In summation, the National Guard clearly notified the 
appellant of the possibility of being ordered to the 
active duty Army on the following occasions:  1) when he 
signed the contract; 2) when he received the November 
1977 National Guard letter warning him of a fifth 
unexcused absence; and 3) when he received the April 1978 
National Guard letter that clearly notified him that he 
was ordered to report for involuntary active duty status 
on May 14, 1978.  Hence, the Board finds that the 
evidence overwhelmingly shows that the appellant was 
aware that he was ordered to report for involuntary 
active duty with the Army.

The appellant alternatively contends that he never received 
notice to report for active duty in the mail.  In this 
regard, the Board notes that a presumption of regularity 
attaches to the acts of public officials, and this 
presumption is rebuttable only by clear evidence to the 
contrary.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
Given this presumption and the fact that the claims file 
contains no evidence to the contrary, except for the 
appellant's unsupported contentions, it must be concluded 
that the National Guard and the United States Postal Service 
personnel, acting as public officials, had given the 
appellant due notice to report for active duty on May 14, 
1978.  See Mason v. Brown, 8 Vet. App. 44, 53-55 (1995).  
Therefore, on the basis of the evidence existing of record at 
present, the Board finds that the appellant was given due 
notice to report for active duty but failed to report.

Thus, the Board concludes that his conduct at the time 
constitutes willful and persistent misconduct and 
supports a finding of discharge under dishonorable 
conditions. 

Although the appellant has offered excuses for his 
misconduct, he has not argued that he was insane at the 
time he committed his offenses.  See Struck, 9 Vet. App. 
at 153 (holding that insanity existing at the time of the 
offense may excuse the incidence of misconduct).  Indeed, 
the evidence of record fails to establish that he was 
insane when he committed the offense.  

Finally, the compelling circumstances exception under 38 
C.F.R. § 3.12(c)(6) is not available to the appellant 
because it only applies to absences without leave for a 
continuous period of at least 180 days.  See Stringham, 8 
Vet. App. 445; Winter v. Principi, 4 Vet. App. 29 (1993).  
As noted above, the appellant was AWOL for 152 days, a 
period less than 180 days.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to VA benefits, exclusive of health care 
under Chapter XVII, Title 38 United States Code. The appeal 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


